Citation Nr: 1329894	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  06-10 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to service connection for a lumbar spine disorder.  

(The issues of entitlement to service connection for headaches; an irritable stomach; erectile dysfunction; a psychiatric disorder, to include depression and a sleep disorder; whether new and material evidence has been received to reopen the claim of service connection for left ear hearing loss; and entitlement to an initial compensable disability evaluation for a healed scar of the left eyebrow (claimed as a facial laceration) are the subject of a separate decision).  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had active service from December 1970 to April 1974.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, the Commonwealth of Puerto Rico.  

As it relates to the March 2005 rating determination, the Board, in a June 2011 decision, in pertinent part, denied service connection for fatigue, fevers, tinnitus, a lumbar spine disorder, and a cervical spine disorder and found that new and material had been received to reopen the previously denied claim of service connection for a psychiatric disorder.  The Board also remanded the other issues listed on the title page which are the subject of a separate decision for further development.  

The Veteran subsequently appealed the Board denial to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand, which will be discussed in more detail in the remand section of the decision, it was agreed that the issues of service connection for fatigue, fevers, and tinnitus were abandoned.  The issues of service connection for lumbar and cervical spine disorders were to be remanded for further development consistent with the joint motion.  

In February 2012, the Court remanded the issues of service connection for lumbar and cervical spine disorders pursuant to the joint motion and dismissed the issues of service connection for fatigue, fevers, and tinnitus.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

As it relates to the claims of service connection for cervical and lumbar spine disorders, the Board notes that in the joint motion it was indicated that the Veteran, on a February 2005 authorization form, identified listed 8 different medical providers, listed as A-H.  It was observed that items A, F, and G related to treatment for the back.  It was indicated that by filling out the form, and listing three medical providers who had provided treatment for the back, the Veteran adequately identified potentially relevant records triggering VA's duty to obtain them.  It was observed that although some records from these doctors were in the file, it did not appear that all of them were.  It was noted that absent an affirmative showing that all the records were in the file or that VA requested these records and received a negative response, the Board's conclusion that VA satisfied its duty to assist rendered its statement of reasons and bases inadequate, warranting partial vacatur and remand.  

In a February 2013 letter, the Veteran's attorney indicated that the claim had to be remanded to the RO for fulfillment of VA's duty to assist.  It was indicated that the Veteran submitted a consent to release of information form that identified treatment for his back from three health care providers: Dr. A. E.; Dr. Pila; and Open MRI of Puerto Rico.  The attorney noted that the records were relevant to the adjudication of the claims currently on appeal and had to be obtained.  It was observed that records obtained from these health care providers that were already associated with the claims folder were incomplete.  

Although the appellant submitted additional treatment records, received in May 2013, that contained a portion of treatment records from Dr. A. E., and Dr. Pila, there is no indication that the records received were a complete copy of all records that were available from the above providers/facilities.  Moreover, the Veteran's attorney has specifically requested that all records be obtained from the above identified providers/facilities.  

Based upon the above, the Veteran should be requested to provide up-to-date authorizations for Dr. A. E. and Dr. P. and Open MRI of Puerto Rico, so that the Board can ensure that all of his relevant private treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide written authorizations and up-to-date addresses, if other than listed below, for Dr. Alexis Echevarria (Fisiatra) Hospital, Dr. Pila, 1st Floor 2445 Ave. Las Americas, Ponce, P.R., 00731; Hospital Dr. Pila, P.O. Box 331910, Ponce, P.R. 00733-1910; and Open MRI of Puerto Rico, 1501 Avenue Fernandez Junos Esq Europa Ste. 102 Edif Betancourt, P.R., 00910-0135.  Then, request all records of treatment of the Veteran by each medical professional/facility.  After obtaining records from these facilities/providers, associate them with the record.  

2.  After completing the above and any other development deemed necessary, readjudicate the claims in light of the additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him, and his attorney a supplemental statement of the case (SSOC) and give ample opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


